Citation Nr: 9900188	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-33 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
residuals of a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1945 to November 
1949.  This appeal arises before the Board of Veterans 
Appeals (Board) from a July 1995 rating decision in which the 
reopening of a previously denied claim for service connection 
for the residuals of a back injury was denied.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his previously denied claim for 
service connection for the residuals of a back injury.  
Accordingly, he contends that the reopening of his previously 
denied claim is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence sufficient to reopen his previously 
denied claim for service connection for the residuals of a 
back injury.


FINDINGS OF FACT

1.  By a decision dated in November 1990, the Board 
determined that new and material evidence had not been 
submitted to reopen the veterans claim of entitlement to 
service connection for a back disability.

2.  Since November 1990, the veteran has submitted new lay 
and medical evidence, some of which is new, but none of which 
is material, in that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1990 Board decision denying the reopening of 
a claim for entitlement to service connection for a back 
disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).

2.  The claim for entitlement to service connection for the 
residuals of a back injury is not reopened by the submission 
of new and material evidence.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veterans 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the veteran filed a claim for service 
connection for the residuals of a back injury in April 1951.  
The RO denied this claim by a rating decision dated in June 
1951, which the veteran appealed to the Board.  The Board 
denied service connection for a back condition in September 
1951.  The veteran attempted to reopen his claim, and 
appealed a December 1974 determination by the RO that he had 
not submitted new and material evidence to reopen this claim.  
By a decision in November 1975 the Board determined that the 
evidence then submitted in support of the reopened claim was 
insufficient to establish a new factual basis for the grant 
of service connection for a back condition.  The veteran 
again attempted to reopen his claim, and appealed a February 
1989 determination by the RO that he had not submitted new 
and material evidence to reopen this claim.  In June 1990, 
the Board issued a Remand requesting that the RO consider 
evidence that the veteran had submitted in February 1990
including the statement of his private treating physician
just before the veterans claim had been sent to the Board 
for review.  The RO complied with the terms and, in July 1990 
issued a rating decision determining that this newly 
submitted evidence was not sufficient to reopen his claim.  
By a decision dated in November 1990, the Board again held 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
back disability. The veteran did not appeal this decision to 
the United States Court of Veterans Appeals (Court).

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, 
November 1990, Board decision is the last prior final 
decision concerning this claim.  To reopen a finally denied 
claim, a veteran must submit new and material evidence.  
38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. § 20.1105 
(1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a two-step analysis must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when the credibility of the 
[new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and review 
the former disposition of the claim, 38 U.S.C.A. § 5108
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

Evidence received since the November 1990 decision with 
regard to the veterans claim for service connection for the 
residuals of a back injury includes the veterans testimony 
given in a video conference hearing before the undersigned 
member of the Board in July 1998, his testimony given in a 
hearing held before the hearing officer at the local RO in 
February 1998, and his written statements; copies of letters 
the veteran wrote his mother while he was on active service; 
lay statements, dated in February 1998, proffered by his 
brother and a friend; a copy of a page from a medical 
dictionary, Dorlands Illustrated Medical Dictionary 
(Dorlands), 1831 (27th ed. 1988); private medical treatment 
records dated in July 1995- February 1998, January-June 1989, 
October 1988, and March 1976; the results of an 
electromyography (EMG) studies and nerve conduction studies 
(NSC) dated in March 1997 and November 1988, and the results 
of magnetic resonance imaging (MRI) dated in February 1997 
and December 1994; a statement of disability dated in 
September 1997; and statements proffered by James R. Goss, 
D.O, dated in September 1997, March 1997, and September 1995, 
by Hernan N. Posas, Jr., M.D., dated in March 1997, by Leon 
Smith, M.D., dated in February 1995, and by Wade H. Renn, 
M.D., P.C., dated in February 1990; and copies of the 
veterans service medical and personnel records.  For reasons 
explained below, the Board finds that, while some of this 
evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
June 1996 notice of disagreement, his December 1997 VA Form 
9, the July 1998 statement which he submitted at the video 
conference hearing in July 1998 (with appropriate waiver 
under 38 C.F.R. § 20.1304(c) (1998) of RO consideration), his 
testimony before the undersigned member of the Board in July 
1998 and his testimony before the hearing officer at the RO 
in February 1998.  However, his statements and 1998 testimony 
are essentially duplicative of statements and testimony he 
made in his previous claims as reflected in statements of 
record dated, inter alia, in July 1990, February 1990, August 
1975, March 1975, November 1974, July 1951, and June 1951; 
and his testimony before a hearing officer at the RO in 
November 1989 and June 1975.  The copies of letters dated in 
May and June 1946, which the veteran wrote to his mother 
while he was on active duty, show a chronology of the events 
following his inservice back injury.  They are, similarly, 
thus essentially duplicative of statements he has previously 
made and testimony he has previously given in support of his 
claim.  These subsequent statements are thus not new.

Likewise, the private medical treatment records dated in 
March 1976; the results of an EMG studies and NSC dated 
November 1988; the February 1990 statement proffered by Dr. 
Renn; and copies of the veterans service medical and 
personnel records are copies of documents that were 
previously submitted and considered in the Boards November 
1990 decision.  This evidence is also, therefore, not new.

Where the evidence is not new, it is not necessary to 
determine whether it is material.  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

The private medical treatment records dated in July 1995-
February 1998, January-October 1989, and October 1988; 
results of EMG studies and NCS dated in March 1997, and those 
of MRIs dated in February 1997 and December 1994; the 
September 1997 statement of disability; the September 1997, 
March 1997, September 1995 statements proffered by Dr. Goss, 
March 1997 statement proffered by Dr. Posas, Jr., and 
February 1995 statement proffered by Dr. Smith; the excerpt 
from Dorlands and the February 1998 lay statements proffered 
by the veterans brother and by his friend, are new, in that 
have not before been of record and were not, therefore, 
considered by the Board in its November 1990 decision.  
Nonetheless, for reasons delineated below, they are not 
material.

Private medical treatment records dated from July 1995-
February 1998 show only two instances in which the veteran 
presented with complaints of back pain, in October 1997 and 
in August 1996.  The balance of the records document 
treatment for his other problems including, inter alia, 
coronary artery disease, hypertension, sinusitis, and 
superficial varicosities in the lower extremities with 
symptoms of phlebitis.  Private medical treatment records 
from October 1988 and January-October 1989, however, do 
reveal consistent complaints of and treatment for back pain, 
including leg pain and numbness and dysesthesia in his feet.  
Corroborating these complaints, radiological reports also 
document back disability.  The March 1997 EMG and NCS reports 
contain an interpretation of left S1 radiculopathy and 
generalized acquired sensory motor polyneuropathy.  The 
results of the MRI studies evidence central disc herniation 
at L5-S1 with right lateral disc protrusion causing mass 
effect on the right L4 nerve root and worsening of the 
stenosis of the right-sided spinal canal at L3-L4 in February 
1997 and, in December 1994, show fairly marked multilevel 
degenerative disc disease.  Yet, these records do not contain 
medical evidence, statements, or opinions establishing a 
causal link, or nexus, between the veterans back 
disabilities and his inservice injury.

Moreover, while these medical records do reflect a long 
history of chronic lumbar spine disease, and of [l]ow 
back pain radiating into both lower extremities, left greater 
than right since 1946, the Board notes that these are 
histories as given by the veteran.  The medical evidence of 
record does not show that either of these treating 
physicians, Domenic P. Esposito, M.D., P.C., who treated the 
veteran in October 1988 and in 1989, or Dr. Posas, Jr., who 
conducted the EMG and NCS in March 1997, treated the veteran 
immediately after his discharge from active service in 1949 
or until their examination of him.  It appears that these 
physicians relied on histories relayed by the veteran in 
forming their opinions, rather than on an independent and 
complete review of the veterans entire medical history.  As 
such, their statements of medical history are not competent 
evidence.  And, the veterans statements regarding the 
continuity of his back symptomatologyeven recorded, as they 
are, by medical professionals in these records of medical 
treatment nearly 39 and 48 years, respectively, after his 
discharge from active servicedo not constitute the 
competent medical evidence sufficient to establish a nexus 
between the veterans currently manifested back disability 
and his inservice back injury, or, in the alternative, 
between his currently manifested back disability and any 
post-service back symptomatology.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).

Furthermore, the Board notes that the evidentiary record 
reveals that the veteran injured his back in at least one 
work-related accident, in 1969, for which he applied, and 
received, workmens compensation benefits from the U.S. 
Department of Labor.  The veteran acknowledged two post-
service injuries in statements dated in July 1990, February 
1990, and March 1989.  In the July 1990 statement, he 
acknowledged a 1954 and 1969 injury with Civil Service at 
Fort Stewart, Ga. and Moody AFB Ga. respectively.  The 
Board notes that the histories which the veteran is recorded 
as providing to his treating physicians, as noted above, did 
not include any reference to these post-service injuries.  
Thus, the Board cannot find that the these medical records 
and radiological reports are so significant that they must be 
considered in order to fairly decide the merits of his claim.  

The veteran has also submitted numerous medical statements 
proffered by private physicians who have either treated him 
for his back disability or, in the case of Dr. Posas, Jr., 
have administered specialized tests on a referral basis on 
behalf of his treating physician(s).  The Board will discuss 
the statements of each physician.

Three of the statements under review are proffered by Dr. 
Goss and are dated in September 1997, March 1997, and 
September 1995.  These statements are new in that they were 
not previously of record and not previously considered by the 
Board.   The veteran testified in his July 1998 hearing that 
Dr. Goss is his treating orthopedic physician.  In these 
statements, Dr. Goss describes the veterans back condition 
as an on-going problem, manifested by findings of long-
standing disease that has been existent for many, many 
years.  In pertinent part, Dr. Goss states:

He did have a question to ask me which 
seems a little surprising that the VA 
called him and asked him whether I 
thought there were any other contributing 
factors to his low back pain.  Certainly, 
the only event of any consequent he 
related to me was the accident back in 
the military.  Dr. Renn has followed him 
initially, for many, many years and 
concluded that was the major source of 
the injury and the on-going complaints.  
I have no reason to change that at this 
point.  (September 1997)

*  *  *  *  *

He wanted me to verify the chronicity of 
his back condition.  Basically, he does 
have multiple-level disc disease in his 
back.  He underwent surgery in 1976 or so 
with Dr. Renn and has had problems ever 
since.  (September 1995)

Notwithstanding their professed conclusions, Dr. Goss 
statements are not material.  This is so for the following 
reasons.  First, the statements are not consistent.  Whereas 
the March 1997 statement is vague about the origination of 
the veterans back disabilityDr. Goss states only that it 
is ongoingthe September 1995 statement is more 
specific, but anchors the origination of the veterans 
current symptomatology to 1976 and the surgery conducted by 
Dr. Renn.  The September 1997 statement would appear to 
relate the veterans current back disability to his inservice 
back injury, but it does so conditionally, based on a history 
related by the veteran.  Second, Dr. Goss does not indicate 
that he himself examined the veterans prior medical history, 
in particular, that concerning his inservice back injury and 
his subsequent post-service job-related back injuries.  
Inasmuch as the September 1997 statement alludes to the 
veterans medical history by referencing Dr. Renns treatment 
and conclusions as to the etiology of the veterans back 
disability, this indicates at most that Dr. Goss may have 
reviewed Dr. Renns treatment records.  It does not 
demonstrate that Dr. Goss himself examined the veterans 
medical history or, in particular, that which preceding Dr. 
Renns treatment.  Thus, it appears that here, as in the 
situation of the private medical treatment records and 
radiological reports, above, Dr. Goss relied on the veterans 
recitation of his own medical history, or on a history 
recorded by Dr. Renn and also based on a history given by the 
veteran, rather than on an independent and complete review of 
his entire medical history.  Thus, the physicians statements 
of medical history are not competent evidence.  See Reonal, 
LeShore, and Elkins, all supra.  Third, the Board notes that 
here, as in the above treatment records, the recorded history 
as given by the veteran is devoid of any mention of the post-
service work-related back injuries.  Finally, Dr. Goss 
statements pertain to treatment provided years after the 
veterans separation from active service.  Therefore the 
Board cannot find them so significant that they must be 
considered to fairly decide the merits of his claim.

Also of record is a statement proffered by Dr. Posas, Jr., 
dated in March 1997.  This statement, while new, is not 
material.  It merely documents the results of EMG and NCS 
testing that he conducted at the request of Dr. Goss.  Yet, 
in relating the results of the studies, Dr. Posas, Jr. does 
states that the veterans back pain with radiation into both 
lower extremities is of a long standing history.  Similar 
to Dr. Gosss March 1997 statement, Dr. Posas, Jr.s 
statement is vague about the origination of the veterans 
back disability.  In addition, Dr. Posas, Jr. does not offer 
an opinion causally relating the veterans back disability to 
his inservice back injury.  Rather, he offers no opinion 
regarding the etiology of the veterans back disability.  
Finally, other than the characterization of the veterans 
history of back pain as long standing, the statement 
contains no indication or evidence that the physician has 
reviewed the veterans medical history.  Again, the Board 
finds that this statement, pertaining to treatment provided 
years after the veterans discharge from active service and 
reliant on the veterans recitation of his own history rather 
than an independent and complete review of the entire medical 
history, is not competent evidence concerning medical history 
or nexus.  See Reonal, LeShore, and Elkins, all supra.  
Therefore, the Board finds that Dr. Posas, Jr.s statement is 
not so significant that it much be considered to fairly 
decide the claim. 

The veteran has also submitted a statement proffered by Dr. 
Smith, dated in February 1995.  The veteran has testified, in 
July 1998, that Dr. Smith is his private treating physician.  
In his statement, Dr. Smith opined:

On review of his medical records from the 
military there is clear evidence of an 
injury on or about the Summer of 1946 as 
the result of a boxing accident.  He was 
hit in the low back, subsequently had 
radicular pain at the right leg and 
transient paralysis.  His most recent 
workup including MRI in December 1994 
showed multi-level disc degenerative 
disease to a fairly marked degree 
especially in the region of his previous 
injury.  I find no other conclusion than 
the injury he sustained in the service 
causing his ongoing chronic back pain and 
disability.

This evidence is new, in that it was not previously of record 
and has not previously been considered.  Yet, while this 
opinion would seem to provide the competent medical evidence 
required to relate the veterans current back disability to 
his inservice back injury, the medical evidence of record 
does not concur and, therefore, the statement is not 
material.

The evidentiary record reveals a U.S. Department of Labor, 
Employment Standards Administration, Office of Workers 
Compensation Programs Attending Physicians Supplemental 
Report, dated in March 1976 and signed by Dr. Renn, in which 
the diagnosis is listed as herniated lumbar disc L5-S1 and 
the date of injury is stated as December 31, 1969.  When 
queried as to whether the employees present condition is due 
to the injury for which compensation is claimed, the 
physician checked yes.  Also of record is a discharge 
summary from South Georgia Medical Center, dated in March 
1976.  The attending physician is listed as Dr. Renn.  The 
summary states a medical history, as provided by the veteran, 
of incurring severe back pain going into both legs, but worse 
on the left, while lifting a file cabinet at work.  The 
record further reveals a health insurance claim form, signed 
again by Dr. Renn and dated in July 1988, which identifies 
the veterans diagnosis as lumbar disc disease, the date of 
illness or injury as December 31, 1969, and the date the 
veteran first consulted the physician as January 1979.  When 
asked whether the veterans condition is related to 
employment, the physician checked the box yes.  Finally, 
of record is an Attending Physicians Report, dated in 
January 1970.  The physicians signature is not legible.  The 
report reflects a history of injury to the veterans back 
while removing a file cabinet drawer, and evidences findings 
due to trauma of pain in the left flank and left lumbar 
region, and of pain only on movement.  No X-ray results were 
reported.  The physician noted that the veteran was treated 
with prescription, and indicated that the onset and sequence 
of symptoms as December 31, 1969, date of injury.

Dr. Smith does not discuss the post-service job-related back 
injuries which the medical evidence of record establishes the 
veteran incurred in 1969 and, possibly, in 1954.  Thus, 
although Dr. Smith noted that he had reviewed the veterans 
military history, the Board cannot find that Dr. Smiths 
opinion is based on an independent and complete review of the 
veterans medical history.  Rather, it is clearly based on an 
incomplete review of selected information.  Thus, while Dr. 
Smiths statement does indicate that an etiological link 
exists between the veterans current back disability and his 
inservice back injury, and while Dr. Smith does aver than he 
has reviewed the veterans service medical records, the 
statement is not material because it does not show that the 
physician has reviewed medical records pertaining to the 
veterans post-service job-related injuries.

Dr. Smiths opinion is unlike that of Dr. Goss in that Dr. 
Smiths opinion does account for a review of the veterans 
military medical history.  It is like Dr. Goss opinions in 
that it is not based on a complete and independent review of 
the veterans medical history.  Similarly, both Dr. Goss and 
Dr. Smith relied on the veterans recitation of his own 
medical history, either directly or as reported by others.  
Dr. Smith also relied on some contemporaneous medical 
evidence from the service medical records, but this is only a 
portion of the veterans history.  This is the crux of the 
matter, for the portion of the history upon which Dr. Smith 
relies in making his opinion is lacking that crucial segment 
between the veterans discharge from service and the 
beginning of Dr. Smiths treatment of the veteran, a period 
during which the veteran incurred at least one post-service 
work-related back injury, in 1969.  The Board notes that 
here, as in the above treatment records and the opinions 
proffered by Dr. Goss, the recorded history as given by the 
veteran is devoid of any mention of the post-service job-
related back injuries.  There is further no evidence that Dr. 
Smith treated the veteran immediately following the veterans 
discharge from service and to the present.  Thus, the Board 
finds Dr. Smiths opinion is not competent evidence of 
medical history or nexus.  See Reonal, LeShore, and Elkins, 
all supra.  Therefore the Board cannot find the opinion of 
Dr. Smith so significant that it must be considered to fairly 
decide the merits of the veterans claim. 

The veteran has further submitted a statement of disability 
dated in September 1997.  However, as with the statement 
proffered by Dr. Posas, Jr., this statement offers no opinion 
or evidence of etiology for the veterans disability.  The 
September 1997 statement of disability is simply that -- a 
statement of disability in support of an application for a 
handicapped accessible parking permit.  It states only that 
the veteran has a walking impairment due to a spinal injury, 
but includes no medical evidence, opinion, or statement as to 
the etiology of the spine injury.  It is not, therefore, so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

Finally, the veteran has submitted a copy of page 1831 from 
Dorlands and lay statements, dated in February 1998, 
proffered by the veterans brother and by his friend.  These 
statements are new, in that they in that have not before been 
of record and were not, therefore, considered by the Board in 
its November 1990 decision.  Nonetheless, they are not 
material.  This is so because, in the first instance, the 
definitions on the copied page of Dorlands have no direct or 
specified bearing on the veterans physical condition.  The 
excerpted page from Dorlands merely offers definitions of 
words from vertebra through vertigo.  There is no 
discussion of or reference to the veterans specific case by 
any medical professional with regard to the application of 
these definitions to the veterans case, there is no 
reference contained therein to the veterans case, and there 
are presented no medical findings specific to the veterans 
physical condition.  In the second instance, the statement 
proffered present testimony as to the absence of any pre-
service back injury and to the observation of back 
symptomatology following discharge from active service.  
However, the Board notes that the presence or absence of a 
pre-service back injury, and the presence or absence of back 
symptomatology following discharge from active service are 
not the essential issues in the veterans case.  The Board 
accepts the veracity of the witnesses statements.  The 
veterans witnesses are competent to report what they 
observe.  Nonetheless, these statements, devoid of 
corroborating medical evidence, medical statements, or 
medical opinions, cannot constitute competent medical 
evidence of a nexus, or link, between the veterans currently 
manifested back disability and his inservice back injury, or 
between the veterans currently manifested back disability 
and post-service symptomatology.  See Caluza, at 506; see 
also Savage v. Gober, 10 Vet. App. 489 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The lay statements and the excerpt from 
Dorlands are, therefore, not so significant that they must 
be considered in order to fairly decide the merits of his 
claim.

The veteran has offered his own statements regarding the 
nature and extent of the residuals of an inservice injury to 
his back.  However, the record does not show that the veteran 
is a medical professional, with the training and expertise to 
provide clinical findings regarding the nature of his 
currently manifested back disability or its etiologic 
relationship to his active service.  Consequently, his 
statements are credible with regard to his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purpose of showing a nexus 
between current complaints and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As none of the evidence added to the record since the Boards 
November 1990 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from the 
residuals of a back injury that is related to his active duty 
service the Board concludes that the additional evidence does 
not constitute new and material evidence sufficient to reopen 
the claim for entitlement to service connection for the 
residuals of a back injury.  Therefore, the Board finds that 
the reopening of this claim is not warranted.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation in its 
statement of the case, which informed the veteran of the 
reasons his claims had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to reopen his previously denied claim for service connection 
for the residuals of a back injury.  In this case, the 
veteran has not indicated the existence of medical evidence 
of a link between his inservice back injury and his current 
back disability.  He has testified that the physicians who 
did treat him for his back condition immediately following 
his discharge from active service are now deceased and the 
records, unavailable.  The veteran has not indicated that any 
other records establishing an etiological link between his 
inservice back injury and his current back disability are in 
existence.


ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for the residuals of a back 
injury has not been received.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
